DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, with claims 1-15 and newly submitted claims 21-25, in the reply filed on 12/24/2020 is acknowledged.  Claims 16-20 are canceled from further consideration as being drawn to a nonelected invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 13 of U.S. Patent No. 10,665,506 B2 (hereinafter “Patent 506”). Although the claims at issue are not identical, they are not patentably distinct from each the subject matter as claimed in the instant application is obvious variant of the noted claim of Patent 506.
Regarding Claim 14, Patent 506 teaches a semiconductor device, comprising: a first gate structure and a second gate structure (a plurality of gate structures) disposed over a substrate (a substrate); a first gate helmet (a first portion of a first dielectric material) and a first gate contact (a first one of a plruality of gate contacts) disposed over the first gate structure, wherein the first gate helmet contains a first type of dielectric material; a second gate helmet (a second portion of the first dielectric material) disposed over the second gate structure; a first conductive contact and a second conductive contact (a plurality of conductive contacts) disposed over the substrate; a dielectric structure (a combination of a second dielectric material and a third dielectric material) disposed over the first conductive contact, wherein the dielectric structure contains a second type of dielectric material (the second dielectric material) and a third type of dielectric material (the second dielectric material) that are each different from the first type of dielectric material; and a conductive via (one of a plurality of vias) disposed over the second conductive contact (See Patent 506, claim 9).
Furthermore, claim 9 of Patent 506 additionally teaches, among other things, that each of the vias occupies a first percentage of an upper surface area of the respective conductive contact disposed therebelow (See Patent 506, claim 9).  Therefore, claim 9 of Patent 506 has a narrower scope of claim compared to claim 14 of the instant application [underlying for clarity].
Regarding Claim 15, Patent 506 teaches further comprising: a third gate structure (a third one of the plurliaty of gate structures) disposed over the substrate; a third conductive contact (a third one of the plurlaity of conductive contacts) disposed over the substrate; and a 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 13 and 25, the limitation “an entirety of an upper surface of the first gate structure is in direct contact with the first gate helmet or the first gate contact” in combination with “a first gate helmet disposed over the first gate structure; a first gate contact disposed over the first gate structure, wherein the first gate contact is surrounded by the first gate helmet” was not described in the specification.  For example, a gate structure 230, with a gate helmet 280 and a gate contact 700 disposed thereover, does not shown an entirety of an upper surface being in direct contact with either the gate helmet 280 or the gate contact 700 (See Figs. 13-14).   

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the second gate helmet" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 24, which depends from claim 23, is rejected by virtue of its dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8-9, 11, 14, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US 2017/0053804 A1; hereinafter “Lu”).
Regarding Claim 1, referring to at least Fig. 2L and related text, Lu teaches a semiconductor device, comprising: a first gate structure (a first one of 108 below 136b) disposed over a substrate (102) (paragraphs 11-12); a first gate helmet (a first portion of 120 over the first one of 108 below 136b) disposed over the first gate structure (paragraphs 22); a first gate contact (136b) disposed over the first gate structure, wherein the first gate contact is surrounded by the first gate helmet (paragraphs 28-31); a first conductive contact (a first one of 118 below 134b) disposed over the substrate (paragraph 11); and a dielectric structure (a combination of 124 and 126) disposed over the first conductive contact, wherein the dielectric structure and the first gate helmet contain different types of dielectric materials (paragraphs 22 and 25).
Regarding Claim 2, Lu teaches wherein: the first gate helmet has a first dielectric material composition (paragraph 22, 120 having metal oxide); the dielectric structure includes a first dielectric component having a second dielectric material (124 having SiN) composition and a second dielectric component having a third dielectric material composition (126 having PSG) (paragraph 25); and the first dielectric material composition, the second dielectric material composition, and the third dielectric material composition are different from one another (paragraphs 22 and 25).

Regarding Claim 5, Lu teaches wherein at least a portion of the first gate helmet is disposed over the first gate spacers (fig. 2L).
Regarding Claim 6, Lu teaches further comprising: a second gate structure (a second one of 108 below 136a) disposed over the substrate (paragraph 12); and a second gate helmet (a second portion of 120 over the second one of 108 below 136a) disposed over the second gate structure (paragraph 22); wherein: the second gate helmet has a same material composition as the first gate helmet (paragraph 22); and the second gate helmet is a substantially wider bottom surface than the first gate helmet (fig. 2L).
Regarding Claim 8, Lu teaches further comprising: a second conductive contact one of (a second one of 118 below 134a) disposed over the substrate; and a conductive via (134a) disposed over the second conductive contact; wherein the first conductive contact and the second conductive contact have a same material composition (paragraph 31).
Regarding Claim 9, Lu teaches wherein: the first conductive contact is disposed over a first source/drain region (a first one of 104 below 134b) (paragraph 11); and the second conductive contact is disposed over a second source/drain region (a second one of 104 below 134a) (paragraph 11).
Regarding Claim 11, Lu teaches wherein: the first gate structure and the first gate contact form a first interface that occupies a first percentage of an upper surface area of the first gate structure; the second conductive contact and the conductive via form a second 
Regarding Claim 14, referring to at least Fig. 2L and related text, Lu teaches a semiconductor device, comprising: a first gate structure (a first one of 108 below 136b) and a second gate structure (a second one of 108 below 136a) disposed over a substrate (102) (paragraphs 11-12); a first gate helmet (a first portion of 120 over the first one of 108 below 136b) and a first gate contact (136b) disposed over the first gate structure (paragraphs 22 and  28-31), wherein the first gate helmet contains a first type of dielectric material (paragraph 22, 120 having metal oxide); a second gate helmet (a second portion of 120 over the second one of 108 below 136a) disposed over the second gate structure (paragraph 22); a first conductive contact (a first one of 118 below 134b) and a second conductive contact (a second one of 118 below 134a) disposed over the substrate (paragraph 11); a dielectric structure (a combination of 124 and 126) disposed over the first conductive contact, wherein the dielectric structure contains a second type of dielectric material (124) and a third type of dielectric material (126) that are each different from the first type of dielectric material (paragraphs 22 and 25); and a conductive via (134a) disposed over the second conductive contact (paragraph 31).
Regarding Claim 21, referring to at least Fig. 2L and related text, Lu teaches a semiconductor device, comprising: a first gate structure (a first one of 108 below 136b) disposed over a substrate (102) (paragraphs 11-12); a first gate helmet (a first portion of 120 .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lu.
Regarding Claims 3 and 22, teaching of Lu has been discussed above including different first, second, and third dielectric material composition as discussed above in claim 2 or claim 21.  While, Lu does not explicilty match the material choice recited in claims 3 and 22, it would 
Regarding Claim 10, teaching of Lu has been discussed above except a height of the conductive via in a numerical range.  Nevertheless, it would have been obvious to one of ordinary skill in the art to adjust the height/thickness of the conductive in order to discover an optimum or workable ranges, including the claimed height range.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation. In re Aller, 105 USPQ 233.
Regarding Claim 12, teaching of Lu has been discussed including greater first percentage than the second percentage.  However, Lu does not explicitly disclose a numerical ratio range of the first percentage and the second percentage.  Nevertheless, one of ordinary skill in the art would readily adjust the cross sectional areas of the first and second interfaces by adjusting the opening sizes for forming the vias and the contacts by an etching process step for a desired ratio, including the claimed ratio range between about 1.8:1 and about 1.4, as a routine skill in the art in order to obtain the proper interface contact.  

Allowable Subject Matter
Claims 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829